DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 11 is objected to because of the following informalities:  the phrase “based on thermoplastic elastomer” in claim 4 should be written as –based on the thermoplastic elastomer—for grammatical clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-8 and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrase “at least bead zone” in line 4 is unclear. For the purposes of examination, the examiner assumes –at least one bead zone--. 
Claims 2-8 and 10-18 are indefinite by dependence on claim 1. 

Regarding claim 12, it is unclear how a claim can depend upon itself. For the purposes of examination, the examiner assumes claim 12 depends from claim 11 wherein the given temperature was previously disclosed. 

Regarding claim 15, the phrase “the cooling phase” lacks sufficient antecedent basis. 

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 depends from claim 12 (i.e. itself).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinke et al. (US 2003/0209309), Kouno et al. (US 2012/0152428) , and Kon et al. (US 2016/0001607). 

Regarding claim 1, Steinke discloses a process for manufacturing a tire, comprising the following steps: a) forming a carcass from at least one first material based on an elastomer (Fig. 8A) ([0041]-[0042]). Steinke further discloses forming, on the carcass assembly obtained, an additional part (i.e. tread and sidewalls) from at least one third material based on an elastomer (Figs. 6A, 8A) ([0034],[0043], [0045]).
However, Steinke does not expressly recite step b) of forming on the carcass at least one bead zone from at least one second material based on a thermoplastic elastomer.
Kouno teaches a process for manufacturing a tire, comprising the following steps: a) forming a frame member (i.e. carcass) from at least one first material based on a thermoplastic elastomer (Fig. 29A) ([0001], [0005], [0205]-[0209], [0363]-[0364]); and b) forming on the carcass a chafer (i.e. at least one bead zone) (Figs. 28A, 28B: 324; Fig. 33: Z) from at least one second material based on a thermoplastic elastomer ([0051], [0355], [0357]-[00358], [0366]-[0367], [0370]). The at least one bead zone is formed on a side surface of the bead sections so as to make contact with the rim flange ([0353]). It is also formed from a material having excellent rigidity and sealing performance (gas sealing performance) ([0355]). The at least one bead zone is formed by injection molding resin material (e.g. thermoplastic elastomer) onto the bead section configuring portion of the tire case (i.e. carcass), wherein  the at least one bead zone accordingly makes rim contact when the tire is assembled to the rim, and air is not liable to escape from between the bead sections and the rim even when air is filled in the tire ([0370]). There is accordingly high internal pressure retaining ability even though the tire case is formed from a resin material (i.e. thermoplastic elastomer) ([0370]). Moreover, Kouno teaches that it is generally known in the tire art that there is demand recently to use materials such as resin materials, thermoplastic resins and thermoplastic elastomers as tire materials due to their advantages from the perspectives of weight reduction, ease of molding, and ease of recycling ([0003]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Steinke in order to provide that the elastomer is a thermoplastic elastomer due to their advantages from the perspectives of weight reduction, ease of molding, and ease of recycling, as taught by Kouno. Furthermore, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Steinke in order to provide step b) of forming on the carcass at least bead zone from at least one second material based on a thermoplastic elastomer so that air is not liable to escape from between the bead sections and the rim even when air is filled in the tire, and thus there is accordingly high internal pressure retaining ability even though the tire case is formed from a thermoplastic elastomer, as taught by Kouno. Accordingly, modified Steinke discloses forming a carcass with bead portions, forming at least one bead zone onto the formed carcass, and then forming the tread and sidewalls onto the complete carcass package. In other words, modified Steinke discloses forming, on the assembly obtained during step b), an additional part from at least one third material based on a thermoplastic elastomer. Furthermore, modified Steinke discloses steps a), b), and c) forming a tire which comprises the tread formed during step c) from the at least one third material based on a thermoplastic elastomer.
Additionally or alternatively, Kon teaches a process for manufacturing a tire, comprising the following steps: a) forming a carcass (Figs. 4, 11: 17A) from at least one first material based on a thermoplastic elastomer ([0032]); b) forming on the carcass a covering layer (i.e. at least one bead zone) (Figs. 1A, 1B: 24; Figs. 4, 11: Z1) from at least one second material based on a thermoplastic elastomer ([0048], [0051]). When the tire has been assembled to the rim, the at least one bead zone tightly seals an air filled space inside the tire by making close contact with the rim ([0047]). A material having a higher weather resistance than the tire frame member is employed as the at least one bead zone material, wherein the material is preferably a material with better sealing properties than the material configuring the tire frame member ([0048]). This thereby enables appropriate sealing to be achieved against the rim, while maintaining the rigidity of the tire frame member ([0048]). Moreover, Kon teaches that it is generally known in the tire art that there is recently demand, from the viewpoints of weight reduction and ease of recycling, to make tire frame members from thermoplastic polymers such as thermoplastic elastomers (TPE) and thermoplastic resins ([0002]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Steinke in order to provide that the elastomer is a thermoplastic elastomer due to their advantages from the perspectives of weight reduction and ease of recycling, as taught by Kon. Furthermore, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Steinke in order to provide step b) of forming on the carcass at least bead zone from at least one second material based on a thermoplastic elastomer so as to achieve appropriate sealing against the rim while maintaining the rigidity of the tire frame, as taught by Kon. Accordingly, modified Steinke discloses forming a carcass with bead portions, forming at least one bead zone onto the formed carcass, and then forming the tread and sidewalls onto the complete carcass package. In other words, modified Steinke discloses forming, on the assembly obtained during step b), an additional part from at least one third material based on a thermoplastic elastomer. Furthermore, modified Steinke discloses steps a), b), and c) forming a tire which comprises the tread formed during step c) from the at least one third material based on a thermoplastic elastomer.

Claim(s) 2, 4-12, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinke et al. (US 2003/0209309), Kouno et al. (US 2012/0152428) , and Kon et al. (US 2016/0001607) as applied to claim 1 above, and further in view of Makinson (US 4,201,744) (of record) and Vannan, Jr. (US 3,891,740) (of record).

Regarding claim 2, Steinke further discloses that step a) includes the following phases: a1) manufacturing a carcass ply and two bead wires ([0041]) (Figs. 6A, 8A); a2) injecting, into a carcass mold, the first material based on the elastomer while molding over (i.e. overmolding) this first material around the carcass ply and the two bead wires so as to form the carcass ([0041]-[0045]). Steinke further discloses that the process involves cooking or vulcanization under heat and pressure ([0004]). 
While modified Steinke does not expressly recite step a3) of cooling, in the carcass mold, the assembly obtained during step a2), one of ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized that the assembly in the mold must be cooled to an extent in order to obtain the completed tire for further modification or use. Moreover, while modified Steinke does not expressly recite step a4) of releasing the carcass thus formed from the carcass mold, one of ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized, or at the very least found obvious, that the assembly cannot permanently remain in the mold and must be released from the mold for further modification or use.
Makinson teaches a method for manufacturing a tire, wherein a tire including its components is molded in a mold, wherein if the tire components are formed of a thermoplastic elastomer composition the mold is cooled to a temperature sufficient to solidify the component (Col. 4 lines 30-32). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Steinke in order to provide a cooling step in the respective mold so as to solidify the respective tire component, as taught by Makinson. 
Additionally or alternatively, Vannan teaches a method for forming an injection molded tire using molded reinforcing plies, wherein the mold used is cooled below the melting point of the polyamide (i.e. thermoplastic elastomer) used to solidify it in the cavity of the mold so that the mold could be removed when the mold is opened (Col. 3 lines 47-49). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Steinke in order to provide that the mold is cooled so as to solidify the material in the cavity of the mold so that the mold could be removed when the mold is opened, as taught by Vannan. 

Regarding claim 4, Steinke further discloses that step c) includes the following phases: c1) injecting, into an additional part mold, the third material based on the elastomer so as to form exterior sidewalls (Figs. 6A, 8A) ([0034],[0043], [0045]). Steinke further discloses that the process involves cooking or vulcanization under heat and pressure ([0004]).
While modified Steinke does not expressly recite step c2) of cooling, in the additional part mold, the assembly obtained during step c1), one of ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized that the assembly in the mold must be cooled to an extent in order to obtain the completed tire for further modification or use. Moreover, while modified Steinke does not expressly recite step c3) of releasing the tire thus formed from the additional part mold, one of ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized, or at the very least found obvious, that the assembly cannot permanently remain in the mold and must be released from the mold for further modification or use.
Makinson teaches a method for manufacturing a tire, wherein a tire including its components is molded in a mold, wherein if the tire components are formed of a thermoplastic elastomer composition the mold is cooled to a temperature sufficient to solidify the component (Col. 4 lines 30-32). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Steinke in order to provide a cooling step in the respective mold so as to solidify the respective tire component, as taught by Makinson. 
Additionally or alternatively, Vannan teaches a method for forming an injection molded tire using molded reinforcing plies, wherein the mold used is cooled below the melting point of the polyamide (i.e. thermoplastic elastomer) used to solidify it in the cavity of the mold so that the mold could be removed when the mold is opened (Col. 3 lines 47-49). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Steinke in order to provide that the mold is cooled so as to solidify the material in the cavity of the mold so that the mold could be removed when the mold is opened, as taught by Vannan. 

Regarding claim 5, Kouno further teaches that step b) includes the following phases: b5) injecting, into a bead zone mold, the second material based on the thermoplastic elastomer so as to form the at least one bead zone on the carcass ([0051], [0355], [0357]-[00358], [0366]-[0367], [0370]). Additionally or alternatively, Kon also teaches that step b) includes the following phases: b5) injecting, into a bead zone mold, the second material based on the thermoplastic elastomer so as to form the at least one bead zone on the carcass ([0042], [0048], [0051], [0057], [0060], [0062], [0073]). As discussed above in claim 1, both Kouno and Kon teach that this thereby enables appropriate sealing to be achieved against the rim, while maintaining the rigidity of the tire frame member. 
While modified Steinke does not expressly recite step b7) of mold releasing the assembly obtained during step b5) from the bead zone mold, one of ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized, or at the very least found obvious, that the assembly cannot permanently remain in the mold and must be released from the mold for further modification or use.

Regarding claim 6, Steinke further discloses that step c) includes the following phases: c4) manufacturing at least one reinforcing ply (Figs. 6A, 8A) ([0041]-[0045]); c5) injecting, into an additional part mold, the third material based on the elastomer while molding over (i.e. overmolding) this third material on the reinforcing ply so as to form exterior sidewalls and the tread (Figs. 6A, 8A) ([0034],[0041]-[0045]). Steinke further discloses that the process involves cooking or vulcanization under heat and pressure ([0004]).
While modified Steinke does not expressly recite step c6) of cooling, in the additional part mold, the assembly obtained during step c5), one of ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized that the assembly in the mold must be cooled to an extent in order to obtain the completed tire for further modification or use. Moreover, while modified Steinke does not expressly recite step c7) of releasing the tire thus formed from the additional part mold, one of ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized, or at the very least found obvious, that the assembly cannot permanently remain in the mold and must be released from the mold for further modification or use.
Makinson teaches a method for manufacturing a tire, wherein a tire including its components is molded in a mold, wherein if the tire components are formed of a thermoplastic elastomer composition the mold is cooled to a temperature sufficient to solidify the component (Col. 4 lines 30-32). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Steinke in order to provide a cooling step in the respective mold so as to solidify the respective tire component, as taught by Makinson. 
Additionally or alternatively, Vannan teaches a method for forming an injection molded tire using molded reinforcing plies, wherein the mold used is cooled below the melting point of the polyamide (i.e. thermoplastic elastomer) used to solidify it in the cavity of the mold so that the mold could be removed when the mold is opened (Col. 3 lines 47-49). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Steinke in order to provide that the mold is cooled so as to solidify the material in the cavity of the mold so that the mold could be removed when the mold is opened, as taught by Vannan. 

Regarding claim 7, Kon further teaches that step b) includes the following phases: b8) injecting, into a bead zone mold (Figs. 4, 11; Z1), the second material based on thermoplastic elastomer so as to form the at least one bead zone and exterior sidewalls on the carcass (Figs. 4, 11) ([0048], [0051], [0055]-[0058]). As discussed above in claim 1, this provides a covering layer that enables appropriate sealing to be achieved against the rim, while maintaining the rigidity of the tire frame member, and providing weather resistance to the tire. Steinke further discloses that the process involves cooking or vulcanization under heat and pressure ([0004]).
While modified Steinke does not expressly recite step b9) of cooling, in the bead zone mold, the assembly obtained during step b8), one of ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized that the assembly in the mold must be cooled to an extent in order to obtain the completed tire for further modification or use. Moreover, while modified Steinke does not expressly recite step b10) of releasing the assembly obtained during step b8) from the bead zone mold, one of ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized, or at the very least found obvious, that the assembly cannot permanently remain in the mold and must be released from the mold for further modification or use.
Makinson teaches a method for manufacturing a tire, wherein a tire including its components is molded in a mold, wherein if the tire components are formed of a thermoplastic elastomer composition the mold is cooled to a temperature sufficient to solidify the component (Col. 4 lines 30-32). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Steinke in order to provide a cooling step in the respective mold so as to solidify the respective tire component, as taught by Makinson. 
Additionally or alternatively, Vannan teaches a method for forming an injection molded tire using molded reinforcing plies, wherein the mold used is cooled below the melting point of the polyamide (i.e. thermoplastic elastomer) used to solidify it in the cavity of the mold so that the mold could be removed when the mold is opened (Col. 3 lines 47-49). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Steinke in order to provide that the mold is cooled so as to solidify the material in the cavity of the mold so that the mold could be removed when the mold is opened, as taught by Vannan. 

Regarding claim 8, Steinke further discloses that step c) includes the following phases: c4) manufacturing at least one reinforcing ply (Figs. 6A, 8A) ([0034],[0041]-[0045]); c8) injecting, into an additional part mold, the third material based on the elastomer while molding over (i.e. overmolding) this third material on the reinforcing ply so as to form the tread (Figs. 6A, 8A) ([0034],[0041]-[0045]). Steinke further discloses that the process involves cooking or vulcanization under heat and pressure ([0004]).
While modified Steinke does not expressly recite step c9) of cooling, in the additional part mold, the assembly obtained during step c8), one of ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized that the assembly in the mold must be cooled to an extent in order to obtain the completed tire for further modification or use. Moreover, while modified Steinke does not expressly recite step c10) of releasing the tire thus formed from the additional part mold, one of ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized, or at the very least found obvious, that the assembly cannot permanently remain in the mold and must be released from the mold for further modification or use.
Makinson teaches a method for manufacturing a tire, wherein a tire including its components is molded in a mold, wherein if the tire components are formed of a thermoplastic elastomer composition the mold is cooled to a temperature sufficient to solidify the component (Col. 4 lines 30-32). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Steinke in order to provide a cooling step in the respective mold so as to solidify the respective tire component, as taught by Makinson. 
Additionally or alternatively, Vannan teaches a method for forming an injection molded tire using molded reinforcing plies, wherein the mold used is cooled below the melting point of the polyamide (i.e. thermoplastic elastomer) used to solidify it in the cavity of the mold so that the mold could be removed when the mold is opened (Col. 3 lines 47-49). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Steinke in order to provide that the mold is cooled so as to solidify the material in the cavity of the mold so that the mold could be removed when the mold is opened, as taught by Vannan. 

Regarding claim 10, modified Steinke does not expressly recite that the mold is maintained at a temperature below 35°C during the process.
Nevertheless, Makinson teaches a method for manufacturing a tire, wherein a tire including its components is molded in a mold, wherein if the tire components are formed of a thermoplastic elastomer composition the mold is cooled to a temperature sufficient to solidify the component (Col. 4 lines 30-32). In other words, the temperature to which the mold is cooled is a result-effective variable that affects the solidification of the component being molded. While Makinson does not explicitly disclose the value for the temperature of the mold, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said temperature. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). In the present invention one of ordinary skill in the art would have been motivated to optimize the temperature of the mold in order to sufficiently solidify the respective components being molded, as taught by Makinson. 
Additionally or alternatively, Vannan teaches a method for forming an injection molded tire using molded reinforcing plies, wherein the mold used is cooled below the melting point of the polyamide (i.e. thermoplastic elastomer) used to solidify it in the cavity of the mold so that the mold could be removed when the mold is opened (Col. 3 lines 47-49). In other words, the temperature to which the mold is cooled is a result-effective variable that affects the solidification of the component being molded. While Vannan does not explicitly disclose the value for the temperature of the mold, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said temperature. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). In the present invention one of ordinary skill in the art would have been motivated to optimize the temperature of the mold in order to sufficiently solidify the material in the cavity of the mold so that the mold could be removed when the mold is opened, as taught by Vannan. 

Regarding claim 11, Steinke does not expressly recite that the cooling phase allows a rigidification of at least an outer surface of the material used based on the thermoplastic elastomer by cooling it below a given temperature.
Makinson teaches a method for manufacturing a tire, wherein a tire including its components is molded in a mold, wherein if the tire components are formed of a thermoplastic elastomer composition the mold is cooled to a temperature sufficient to solidify the component (Col. 4 lines 30-32). In other words, the material used based on thermoplastic elastomer is solidified (i.e. made rigid) by cooling it below a given temperature. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Steinke in order to provide a cooling step in the respective mold so as to solidify the respective tire component, as taught by Makinson. 
Additionally or alternatively, Vannan teaches a method for manufacturing a tire, wherein a tire including its components is molded in a mold, wherein if the tire components are formed of a thermoplastic elastomer composition the mold is cooled to a temperature sufficient to solidify the component (Col. 3 lines 47-49). In other words, the material used based on thermoplastic elastomer is solidified (i.e. made rigid) by cooling it below a given temperature. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Steinke in order to provide a cooling step in the respective mold so as to solidify the respective tire component so that the mold could be removed when the mold is opened, as taught by Vannan. 
The examiner notes that the claim limitation “a given temperature which is a function of the material used based on thermoplastic elastomer” is very broad. Because Makinson and Vannan teach cooling the material made of thermoplastic elastomer so as to sufficiently solidify it, the temperature to which it is cooled must necessarily be some function of the material used of the thermoplastic elastomer. 

Regarding claim 12, Steinke does not expressly recite that the given temperature is a glass transition temperature or a melting point of the at least one first material used based on the thermoplastic elastomer.
Vannan teaches a method for forming an injection molded tire using molded reinforcing plies, wherein the mold used is cooled below the melting point of the polyamide (i.e. thermoplastic elastomer) used to solidify it in the cavity of the mold so that the mold could be removed when the mold is opened (Col. 3 lines 47-49). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Steinke in order to provide that the given temperature is the melting point of the material used based on thermoplastic elastomer so as to solidify the material in the cavity of the mold so that the mold could be removed when the mold is opened, as taught by Vannan. 

Regarding claim 14, Steinke does not expressly recite that the cooling phase allows a rigidification of at least an outer surface of the at least one third material used based on the thermoplastic elastomer by cooling it below a given temperature.
Makinson teaches a method for manufacturing a tire, wherein a tire including its components is molded in a mold, wherein if the tire components are formed of a thermoplastic elastomer composition the mold is cooled to a temperature sufficient to solidify the component (Col. 4 lines 30-32). In other words, the material used based on thermoplastic elastomer is solidified (i.e. made rigid) by cooling it below a given temperature. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Steinke in order to provide a cooling step in the respective mold so as to solidify the respective tire component, as taught by Makinson. 
Additionally or alternatively, Vannan teaches a method for manufacturing a tire, wherein a tire including its components is molded in a mold, wherein if the tire components are formed of a thermoplastic elastomer composition the mold is cooled to a temperature sufficient to solidify the component (Col. 3 lines 47-49). In other words, the material used based on thermoplastic elastomer is solidified (i.e. made rigid) by cooling it below a given temperature. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Steinke in order to provide a cooling step in the respective mold so as to solidify the respective tire component so that the mold could be removed when the mold is opened, as taught by Vannan. 
The examiner notes that the claim limitation “a given temperature which is a function of the material used based on the thermoplastic elastomer” is very broad. Because Makinson and Vannan teach cooling the material made of thermoplastic elastomer so as to sufficiently solidify it, the temperature to which it is cooled must necessarily be some function of the material used of the thermoplastic elastomer. 

Regarding claim 15, Steinke does not expressly recite that a cooling phase allows a rigidification of at least an outer surface of the at least one second material used based on the thermoplastic elastomer by cooling it below a given temperature.
Makinson teaches a method for manufacturing a tire, wherein a tire including its components is molded in a mold, wherein if the tire components are formed of a thermoplastic elastomer composition the mold is cooled to a temperature sufficient to solidify the component (Col. 4 lines 30-32). In other words, the material used based on thermoplastic elastomer is solidified (i.e. made rigid) by cooling it below a given temperature. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Steinke in order to provide a cooling step in the respective mold so as to solidify the respective tire component, as taught by Makinson. 
Additionally or alternatively, Vannan teaches a method for manufacturing a tire, wherein a tire including its components is molded in a mold, wherein if the tire components are formed of a thermoplastic elastomer composition the mold is cooled to a temperature sufficient to solidify the component (Col. 3 lines 47-49). In other words, the material used based on thermoplastic elastomer is solidified (i.e. made rigid) by cooling it below a given temperature. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Steinke in order to provide a cooling step in the respective mold so as to solidify the respective tire component so that the mold could be removed when the mold is opened, as taught by Vannan. 
The examiner notes that the claim limitation “a given temperature which is a function of the material used based on the thermoplastic elastomer” is very broad. Because Makinson and Vannan teach cooling the material made of thermoplastic elastomer so as to sufficiently solidify it, the temperature to which it is cooled must necessarily be some function of the material used of the thermoplastic elastomer. 

Regarding claim 16, Steinke does not expressly recite that the cooling phase allows a rigidification of at least an outer surface of the at least one third material used based on the thermoplastic elastomer by cooling it below a given temperature.
Makinson teaches a method for manufacturing a tire, wherein a tire including its components is molded in a mold, wherein if the tire components are formed of a thermoplastic elastomer composition the mold is cooled to a temperature sufficient to solidify the component (Col. 4 lines 30-32). In other words, the material used based on thermoplastic elastomer is solidified (i.e. made rigid) by cooling it below a given temperature. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Steinke in order to provide a cooling step in the respective mold so as to solidify the respective tire component, as taught by Makinson. 
Additionally or alternatively, Vannan teaches a method for manufacturing a tire, wherein a tire including its components is molded in a mold, wherein if the tire components are formed of a thermoplastic elastomer composition the mold is cooled to a temperature sufficient to solidify the component (Col. 3 lines 47-49). In other words, the material used based on thermoplastic elastomer is solidified (i.e. made rigid) by cooling it below a given temperature. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Steinke in order to provide a cooling step in the respective mold so as to solidify the respective tire component so that the mold could be removed when the mold is opened, as taught by Vannan. 
The examiner notes that the claim limitation “a given temperature which is a function of the material used based on the thermoplastic elastomer” is very broad. Because Makinson and Vannan teach cooling the material made of thermoplastic elastomer so as to sufficiently solidify it, the temperature to which it is cooled must necessarily be some function of the material used of the thermoplastic elastomer. 

Regarding claim 17, Steinke does not expressly recite that the cooling phase allows a rigidification of at least an outer surface of the at least one second material used based on the thermoplastic elastomer by cooling it below a given temperature.
Makinson teaches a method for manufacturing a tire, wherein a tire including its components is molded in a mold, wherein if the tire components are formed of a thermoplastic elastomer composition the mold is cooled to a temperature sufficient to solidify the component (Col. 4 lines 30-32). In other words, the material used based on thermoplastic elastomer is solidified (i.e. made rigid) by cooling it below a given temperature. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Steinke in order to provide a cooling step in the respective mold so as to solidify the respective tire component, as taught by Makinson. 
Additionally or alternatively, Vannan teaches a method for manufacturing a tire, wherein a tire including its components is molded in a mold, wherein if the tire components are formed of a thermoplastic elastomer composition the mold is cooled to a temperature sufficient to solidify the component (Col. 3 lines 47-49). In other words, the material used based on thermoplastic elastomer is solidified (i.e. made rigid) by cooling it below a given temperature. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Steinke in order to provide a cooling step in the respective mold so as to solidify the respective tire component so that the mold could be removed when the mold is opened, as taught by Vannan. 
The examiner notes that the claim limitation “a given temperature which is a function of the material used based on the thermoplastic elastomer” is very broad. Because Makinson and Vannan teach cooling the material made of thermoplastic elastomer so as to sufficiently solidify it, the temperature to which it is cooled must necessarily be some function of the material used of the thermoplastic elastomer. 

Regarding claim 18, Steinke does not expressly recite that the cooling phase allows a rigidification of at least an outer surface of the at least one third material used based on the thermoplastic elastomer by cooling it below a given temperature.
Makinson teaches a method for manufacturing a tire, wherein a tire including its components is molded in a mold, wherein if the tire components are formed of a thermoplastic elastomer composition the mold is cooled to a temperature sufficient to solidify the component (Col. 4 lines 30-32). In other words, the material used based on thermoplastic elastomer is solidified (i.e. made rigid) by cooling it below a given temperature. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Steinke in order to provide a cooling step in the respective mold so as to solidify the respective tire component, as taught by Makinson. 
Additionally or alternatively, Vannan teaches a method for manufacturing a tire, wherein a tire including its components is molded in a mold, wherein if the tire components are formed of a thermoplastic elastomer composition the mold is cooled to a temperature sufficient to solidify the component (Col. 3 lines 47-49). In other words, the material used based on thermoplastic elastomer is solidified (i.e. made rigid) by cooling it below a given temperature. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Steinke in order to provide a cooling step in the respective mold so as to solidify the respective tire component so that the mold could be removed when the mold is opened, as taught by Vannan. 
The examiner notes that the claim limitation “a given temperature which is a function of the material used based on the thermoplastic elastomer” is very broad. Because Makinson and Vannan teach cooling the material made of thermoplastic elastomer so as to sufficiently solidify it, the temperature to which it is cooled must necessarily be some function of the material used of the thermoplastic elastomer. 

Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  no prior art of record is considered to teach or suggest the combination of limitations of claims 1 and 3. In particular, the limitations "in which step b) includes the following phases: b1) manufacturing at least one reinforcing ply; b2) injecting, into a bead zone mold, the second material based on the thermoplastic elastomer while overmolding this second material on the at least one reinforcing ply so as to form the at least one bead zone and the tread on the carcass; b3) cooling, in the bead zone mold, the assembly obtained during step b2); and b4) releasing the assembly obtained during step b2) from the bead zone mold.”
The closest prior art of record cited in the detailed rejection above does not teach or suggest injecting, into a bead zone mold, the second material based on the thermoplastic elastomer while overmolding this second material on the at least one reinforcing ply so as to form the at least one bead zone and the tread on the carcass, such that the bead zone and tread are formed of the second material based on the thermoplastic elastomer at the same time, and such that the bead zone includes a reinforcing ply. One of ordinary skill in the art before the effective filing date of the claimed invention would not have found it obvious to modify the prior art of record in order to achieve the claimed invention without a motivation or teaching to do so. 
Claim 13 would be allowable by dependence on claim 3. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 10-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749